DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed. 
The examiner respectfully notes Claim(s) 1-20 are found to be statutory under 35 U.S.C. 101 for the following reasons.  The examiner notes that the limitations, below, recites additional elements that amount to significantly more.  
“obtaining metadata associated with each image, the metadata identifying a camera that provided a corresponding image, a physical location of a corresponding camera within the store, and area identifiers for a predefined area that a lens of the corresponding camera captures in the corresponding image; obtaining a planogram that identifies the item areas for items on shelves of the store; determining based on a rule that a specific item is to be ordered to maintain a desired quantity of the specific item based on evaluation of the corresponding images associated with the specific item indicating that the desired quantity is not present in the corresponding image and by identifying the corresponding images from the images using the metadata and the planogram; and automatically ordering an amount of the specific item from a vendor system to achieve the desired quantity based on the determining using an Application Programming Interface (API), wherein automatically ordering further includes calculating the amount by subtracting a current count of the specific item determined from the corresponding images from the desired quantity” found in Claim 1
“obtaining metadata associated with each image of a plurality of images, the metadata identifying a camera that provided a corresponding image, a physical location of a corresponding camera within the store, and area identifiers for a predefined area that a lens of the corresponding camera captures in the corresponding image; obtaining a planogram that identifies the item areas for items on shelves of the store; detecting through images a presence of a delivery person that is providing an amount of the specific item in accordance with the order details based on analyzing corresponding images associated with an expected restocking location of the specific item using the metadata and the planogram and detecting the delivery person; ...verifying the amount of the specific item was stocked in the expected restocking location through the corresponding images using a known count for the specific item determined from the images before tracking the delivery person and a final count determined from the corresponding images after the specific item was restocked by the delivery person; and automatically sending a confirmation to a suppler that provided the specific item indicating that the order details for the order was received and stocked using an Application Programming Interface (API)” for Claim 11
and
“obtaining metadata associated with each image of a plurality of images, the metadata identifying a particular camera that provided a corresponding image, a physical location of the corresponding camera, and area identifiers for a predefined area that a lens of the corresponding camera captures in the corresponding image; obtaining a planogram that identifies the item areas for items on shelves of the store; maintain a count for each item in an area corresponding to the item by analyzing the images using the metadata and the planogram;  evaluate rules for each item to determine when a particular count warrants a re- ordering with a supplier; automatically place an order with the supplier based a particular rule when the particular count warrants the re-ordering using an Application Programming Interface (API); track a delivery person within the store when the order is delivered to the store from the supplier through the corresponding images using the corresponding metadata and the planogram; verify a particular item associated with the order is stocked in the store in the area of the corresponding particular item and includes a correct item amount that conforms to the order through the corresponding images; and send an acceptance confirmation to the supplier when the particular item in the correct item amount is stocked by the delivery person in the area of the corresponding particular item using the API”
The examiner respectfully notes that the specific structure and contents recited within the metadata recites a structure that is not routine, well understood, or conventional.  Further the use or such metadata in combination with a planogram to determine and/or analyze quantity, delivery person, and/or count amounts to additional elements that amount to significantly more as such elements when used in combination are not routine, well understood, or conventional.   Further, the use of automatically ordering and/or notifying based on use of an API with the combination of elements, noted above, additionally, amounts to additional elements that amount to significantly more as such elements when used in combination are not routine, well understood, or conventional.  
Therefore the examiner finds Claim(s) 1, 11, and 19 as a whole recite elements that amount to significantly more, thus making Claims(s) 1, 11, and 19 statutory under 35 U.S.C. 101.

The examiner notes with respect to the 35 U.S.C. 103 rejections no reason for allowance is needed as the record is clear in light of applicant's most recent arguments/amendment. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner' s actions and the applicant' s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner' s actions clearly point out the reasons for rejection and the applicant' s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627